


Exhibit 10.1

 

FIFTH AMENDED AND RESTATED
SEAGATE TECHNOLOGY EXECUTIVE SEVERANCE AND CHANGE IN CONTROL
(CIC) PLAN

 

SECTION 1. INTRODUCTION.

 

THE FIFTH AMENDED AND RESTATED SEAGATE TECHNOLOGY EXECUTIVE SEVERANCE AND CHANGE
IN CONTROL (CIC) PLAN (the “Plan” or “Severance and CIC Plan”) was originally
approved by the Board of Directors of SEAGATE TECHNOLOGY (the “Company”) on
August 21, 2008 as the Seagate Technology Executive Officer Severance and Change
in Control (CIC) Plan, and became effective on September 1, 2008.  The Plan was
previously amended and restated on each of April 29, 2009, July 29, 2009, and
January 15, 2010 and is now further amended and restated in the form set forth
herein on October 25, 2011.  The purpose of the Plan is to provide for the
payment of severance benefits to Potential Eligible Executives in the event
their employment with the Company or any Applicable Subsidiary is terminated
involuntarily, as provided herein, and to encourage such executives to continue
as employees in the event of a Change in Control.  Except as otherwise stated
herein, this Plan shall supersede any severance benefit plan, policy or practice
previously maintained by the Company or any Applicable Subsidiary (including,
without limitation, the provisions of any employment agreement between any
Eligible Executive and the Company or any Applicable Subsidiary).  This Plan
document also serves as the Summary Plan Description for the Plan.  All
capitalized terms shall have the meanings ascribed to them in the Plan.

 

SECTION 2. DEFINITIONS AND ELIGIBILITY FOR BENEFITS.

 

(a)                                 General Rules.  Subject to the requirements
set forth in this Section 2(a), the Company will grant severance benefits under
the Plan to each Eligible Executive.

 

(i)                                     “Potential Eligible Executive” refers to
all executives employed by the Company or any Applicable Subsidiary with the
Level of vice president or above selected to participate in this Plan as
indicated in the Benefits Schedules attached hereto.  An “Eligible Executive” is
any Potential Eligible Executive, other than those excluded under this
Section 2, whose employment with the Company or any Applicable Subsidiary is
either (A) terminated by such executive for Good Reason or (B) terminated by the
Company or an Applicable Subsidiary without Cause (either of (A) or (B),
hereafter a “Termination Event”).  An Eligible Executive shall be eligible for
additional benefits under this Plan if the Termination Event occurs during a
Change in Control Period. The Plan shall have no applicability whatsoever for
executives employed by neither the Company nor an Applicable Subsidiary, and
severance benefits available to such executives, if any, shall not be determined
by reference to the Plan, but, rather, solely in accordance with applicable law
or such other contractual rights as may apply.

 

(ii)                                  In order to be eligible to receive
benefits under the Plan, in addition to meeting the requirements of an “Eligible
Executive” set forth in Section 2(a)(i) above, an Eligible Executive must
execute within 60 days of the Eligible Employee’s receipt thereof (such 60-day
period, the “Release Period”) (A) a general waiver and release on the form
provided by the Company and (B) an agreement containing certain covenants on the
form provided by the Company

 

--------------------------------------------------------------------------------


 

and covering the matters set forth in Section 6 of this Plan, the scope and
applicability of which covenants shall be determined by the Plan Administrator
in its sole discretion (collectively, the “Release and Covenant Documents”),
which Release and Covenant Documents shall be provided by the Company to the
Participant within five (5) business days of the Termination Date.

 

(iii)                               Any Termination Event that triggers the
payment of benefits under this Plan must occur during the term of this Plan as
specified in Section 9(b).

 

(b)                                 Exceptions.  A Potential Eligible Executive
who otherwise is an Eligible Executive will not receive benefits under the Plan
in any of the following circumstances:

 

(i)                                     The Potential Eligible Executive is
terminated for Cause.

 

(ii)                                  The Potential Eligible Executive
voluntarily terminates employment with the Company or an Applicable Subsidiary
without Good Reason. Voluntary terminations include, but are not limited to,
resignation or failure to return from a leave of absence on the scheduled date.

 

(iii)                               The Potential Eligible Executive’s
employment terminates by reason of death, Disability, or retirement.

 

SECTION 3. ADDITIONAL DEFINITIONS.

 

Capitalized terms used in this Plan, unless defined elsewhere in this Plan,
shall have the following meanings:

 

(a)                                 Accrued Bonus Funding means the funding of
the Bonus Plan as a percent of target funding as accrued and approved by the
Plan Administrator quarterly based on actual financial performance of the Parent
for the most recently completed fiscal quarter preceding the Eligible
Executive’s Termination Date; provided, further, for the purposes of this Plan,
the Accrued Bonus Funding for a given fiscal year or any portion thereof may not
exceed 100% of target funding, even if the Plan Administrator has determined
that the funding of the Bonus Plan shall accrue at a higher percentage.

 

(b)                                 Applicable Subsidiary means any subsidiary
of the Company included on Schedule A attached hereto.

 

(c)                                  Beneficial Owner means the definition given
in Rule 13d-3 promulgated under the Exchange Act.

 

(d)                                 Benefit means, in the case of a Termination
Event occurring outside of a Change in Control Period, an amount equal to the
aggregate number of months of Pay specified in the Benefits Schedule applicable
to an Eligible Executive and, in the case of a Termination Event occurring
during a Change in Control Period, an amount equal to the aggregate number of
months of Pay and Target Bonus specified in the Benefits Schedule applicable to
an Eligible Executive.

 

(e)                                  Board means the Board of Directors of the
Parent.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Bonus Plan means the Parent’s Executive
Officer Performance Bonus Plan, the Executive Performance Bonus Plan or similar
cash incentive bonus plan in which an Eligible Executive participates adopted by
the Parent as a successor to one or more of the previously listed bonus plans
from time to time.  For the avoidance of doubt, one-time bonuses paid by the
Parent or an Applicable Subsidiary to a Potential Eligible Executive that are
not paid under one of the bonus plans described in the preceding sentence shall
not be treated as cash incentive bonuses and therefore shall be excluded from
the definition of “Accrued Bonus Funding,” “Pro Rata Bonus” and “Target Bonus”
for purposes of this Plan. Examples of such one-time bonuses are sign-on
bonuses, special recognition bonuses and guaranteed bonuses.  For purposes of
this Plan, no Eligible Executive shall be treated as participating in more than
one Bonus Plan on the date of a Termination Event.  In the event that an
Eligible Executive is participating in more than one cash incentive bonus plan
that would otherwise qualify as a Bonus Plan but for the preceding sentence, the
cash incentive bonus plan that would produce the largest payment under the terms
of this Plan shall be treated as the Bonus Plan for such Eligible Executive.

 

(g)                                 Cause means (i) a Potential Eligible
Executive’s continued failure to substantially perform the material duties of
his or her office (other than as a result of total or partial incapacity due to
physical or mental illness), (ii) fraud, embezzlement or theft by a Potential
Eligible Executive of the property of the Parent or any of its subsidiaries,
(iii) the conviction of such Potential Eligible Executive of, or plea of nolo
contendere by the Potential Eligible Executive to, a felony under the laws of
the United States or any state or foreign jurisdiction, (iv) a Potential
Eligible Executive’s willful malfeasance or willful misconduct in connection
with such Potential Eligible Executive’s duties to the Parent or any of its
subsidiaries or any other act or omission which is materially injurious to the
financial condition or business reputation of the Parent or any of its
subsidiaries, or (v) a material breach by a Potential Eligible Executive of any
of the provisions of (A) this Plan, (B) any non-compete, non-solicitation or
confidentiality provisions to which such Potential Eligible Executive is subject
or (C) any policy of the Parent or any of its subsidiaries or other agreement to
which such Potential Eligible Executive is subject.  However, no termination
shall be deemed for Cause under clause (i), (iv) or (v) unless the Potential
Eligible Executive is first given written notice by the Parent of the specific
acts or omissions which the Parent or a subsidiary deems constitute grounds for
a termination for Cause, is provided with at least 30 days after such notice to
cure the specified deficiency and fails to substantially cure such deficiency
within such time frame to the reasonable satisfaction of the Plan Administrator;
provided, in each case, that the violation is curable.

 

(h)                                 Change in Control means the consummation or
effectiveness of any of the following events:

 

(i)                                     The sale, exchange, lease or other
disposition of all or substantially all of the assets of the Parent to a person
or group of related persons, as such terms are defined or described in Sections
3(a)(9) and 13(d)(3) of the Exchange Act;

 

(ii)                                  A merger, reorganization,
recapitalization, consolidation or other similar transaction involving the
Parent in which the voting securities of the Parent owned by the shareholders of
the Parent immediately prior to such transaction do not represent more than
fifty percent (50%) of the total voting power of the surviving controlling
entity outstanding, immediately after such transaction;

 

3

--------------------------------------------------------------------------------


 

(iii)                               Any person or group of related persons, as
such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, is or becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the total voting power of the voting securities of the Parent
(including by way of merger, takeover (including an acquisition by means of a
scheme of arrangement), consolidation or otherwise);

 

(iv)                              During any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board
(together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Parent was approved by a vote
of a majority of the directors of the Parent then still in office, who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board then in office; or

 

(v)                                 A dissolution or liquidation of the Parent.

 

Notwithstanding the foregoing, a restructuring of the Company for the purpose of
changing the domicile of the Parent (including, but not limited to, any change
in the structure of the Parent resulting from the process of moving its domicile
between jurisdictions), reincorporation of the Parent or other similar
transaction involving the Parent (a “Restructuring Transaction”) will not
constitute a Change in Control if, immediately after the Restructuring
Transaction, the shareholders of the Parent immediately prior to such
Restructuring Transaction represent, directly or indirectly, more than fifty
percent (50%) of the total voting power of the surviving entity.

 

(i)                                    Change in Control Period means the period
beginning on the date that is six (6) months preceding the effective date of a
Change in Control and ending on the date that is twenty-four (24) months
following the effective date of the Change in Control.

 

For the avoidance of doubt, no enhanced benefits payable to an Eligible
Executive due to a Termination Event occurring within a Change in Control Period
(that is, benefits in excess of the benefits due upon a Termination Event
outside a Change in Control Period) shall be paid prior to the effective date of
a Change in Control.

 

(j)                                    Code means the Internal Revenue Code of
1986, as amended.  Any specific reference to a section of the Code shall be
deemed to include any regulations and other Treasury Department guidance
promulgated thereunder.

 

(k)                                 Company means Seagate Technology, an
exempted limited liability company incorporated under the laws of the Cayman
Islands, and any successor as provided in Section 9(c) hereof.

 

(l)                                    Disability means the physical or mental
incapacitation such that for a period of six consecutive months or for an
aggregate of nine months in any 24-month consecutive period, a Potential
Eligible Executive is unable to substantially perform his or her duties.  Any
question as to the existence of that Potential Eligible Executive’s physical or
mental incapacitation as to which the Potential Eligible Executive or the
Potential Eligible Executive’s representative and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to the Potential Eligible Executive and the Company.  If the
Potential Eligible Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a

 

4

--------------------------------------------------------------------------------


 

physician and those two physicians shall select a third who shall make such
determination in writing.  The determination of “Disability” made in writing to
the Company and the Potential Eligible Executive shall be final and conclusive
for all purposes of the benefits under this Plan.

 

(m)                             Exchange Act means the Securities Exchange Act
of 1934, as amended.

 

(n)                                 Good Reason means a Potential Eligible
Executive’s resignation of his or her employment with the Parent or a subsidiary
as a result of the occurrence of one or more of the following actions without
such Potential Eligible Executive’s express written consent, which action or
actions remain uncured for at least 30 days following written notice from such
Potential Eligible Executive to the Parent describing the occurrence of such
action or actions and asserting that such action or actions constitute grounds
for a Good Reason resignation, which notice must be provided by the Potential
Eligible Executive no later than 90 days after the initial existence of such
condition, provided that such resignation occurs no later than 60 days after the
expiration of the cure period: (i) any material diminution in the level of such
Potential Eligible Executive’s Level, authority or duties; (ii) a reduction of
10% or more in the level of the base salary or target bonus opportunity to be
provided to such Potential Eligible Executive, other than a reduction that is
equivalent to the reduction in base salaries and/or target bonus opportunities,
as applicable, imposed on all other executives of the Parent at a similar level
within the Parent; (iii) the relocation of such Potential Eligible Executive to
a principal place of employment that increases such Potential Eligible
Executive’s one-way commute by more than 50 miles; or (iv) the failure of any
successor to the business of the Parent or to substantially all of the assets
and/or business of the Parent to assume the Company’s obligations under this
Plan as required by Section 9(c).

 

(o)                                 IRS means the Internal Revenue Service.

 

(p)                                 Level means a Potential Eligible Executive’s
level or title as in effect on the Termination Date (or if greater, on the date
on which an event constituting Good Reason arose).

 

(q)                                 Non-U.S. Eligible Executive means any
Eligible Executive not employed in the United States of America, including its
territories and possessions, on the date of a Termination Event and who is not
on assignment to a non-U.S. jurisdiction.

 

(r)                                  Non-U.S. Benefit means, in the case of a
Termination Event occurring during a Change in Control Period, an amount equal
to the Thailand Severance Pay Amount, the Malaysia Severance Pay Amount, the
Singapore Severance Pay Amount or the U.K. Severance Pay Amount, in each case as
specified in the applicable Benefits Schedule for a Non-U.S. Eligible Executive,
plus the number of months of Target Bonus specified in such applicable Benefits
Schedule.

 

(s)                                   Parent means Seagate Technology plc, an
Irish public limited company.

 

(t)                                    Pay means a Potential Eligible
Executive’s monthly base pay at the rate in effect on the Termination Date (or
if greater, on the date on which an event constituting Good Reason arose).

 

(u)                                 Payment Confirmation Date means the date on
which the Release and Covenants Documents required by Section 2(a)(ii) of this
Plan become irrevocable; provided, however, if the Release Period spans two
calendar years, then the Payment Confirmation Date will be the first

 

5

--------------------------------------------------------------------------------


 

payroll date that occurs in the calendar year following the calendar year in
which the Release and Covenants Documents become irrevocable.

 

(v)                                 Plan means this Fifth Amended and Restated
Seagate Technology Executive Severance and Change in Control Plan.

 

(w)                               Prior Year Bonus means, in respect of a
Termination Event occurring outside of a Change in Control Period but prior to
the payment date for the annual incentive bonus, the annual incentive bonus
earned by an Eligible Executive for the year preceding the year in which the
Termination Event occurs.  If payable, the Prior Year Bonus shall be paid to the
Eligible Executive at the same time that annual incentive bonuses are otherwise
paid to the Company’s executives.

 

(x)                                 Pro Rata Bonus for an Eligible Executive who
is not a Non-U.S. Eligible Executive and whose Termination Event occurs outside
of a Change in Control Period shall be calculated in relation to the fiscal year
during which termination takes place, as set forth in this Section 3(x):

 

(i)                                     If the Eligible Executive either was a
“covered employee” within the meaning of Section 162(m) of the Code for the last
fiscal year of the Parent completed prior to the Termination Event or, based on
such Eligible Executive’s compensation paid through the date of the Termination
Event, such Eligible Executive is projected, in the sole and reasonable
determination of the Plan Administrator, to be a “covered employee” within the
meaning of Section 162(m) of the Code assuming he or she remained employed
through the end of the then current fiscal year (and so for purposes of this
Plan shall be considered to be “subject to Section 162(m) of the Code”), the Pro
Rata Bonus shall be the incentive bonus calculated for the year in which the
Termination Date falls based on actual performance, determined by multiplying
the bonus that would have been earned by the Eligible Executive had the
executive remained in service until the date required to earn a full bonus for
that year by a fraction, the numerator of which is the number of days the
Eligible Executive was employed during the year in which the Termination Date
occurs, through the Termination Date, and the denominator of which is 365. If
payable in connection with a Termination Event, the Pro Rata Bonus calculated in
accordance with this Section 3(x)(i) shall be paid to the Eligible Executive at
the same time that annual incentive bonuses are otherwise paid to the Parent’s
executives.

 

(ii)                                  In all other cases, the amount of the Pro
Rata Bonus shall be determined based on the Accrued Bonus Funding through the
last completed fiscal quarter preceding the Termination Date, multiplied by the
Eligible Executive’s then current Target Bonus, prorated for the number of days
employed during the fiscal year of the Termination Event, divided by 365. If
payable in connection with a Termination Event, the Pro Rata Bonus calculated in
accordance with this Section 3(x)(ii) shall be paid to the Eligible Executive
within 20 business days following the Payment Confirmation Date.

 

(iii)                               Other than as described in Sections
3(x)(i)-(ii) above, no Pro Rata Bonus shall be payable to any Eligible
Executive.

 

(y)                                 Restrictive Covenant Period means the
longest period of months specified in the Eligible Executive’s Release and
Covenant Documents during which the Eligible Executive shall be required to
abide by one or more of the Covenants set forth in Section 6.

 

6

--------------------------------------------------------------------------------


 

(z)                                  Target Bonus means the Eligible Executive’s
most recently approved target bonus level (expressed as a percentage of base
pay) with respect to the Bonus Plan, multiplied by the Eligible Executive’s Pay.

 

(aa)                          Termination Date means the last date on which the
Eligible Executive is in active employment status with the Company or any
Applicable Subsidiary as determined by the Plan Administrator in its sole and
reasonable discretion or, solely to the extent necessary to comply with
Section 409A of the Code, such other date that constitutes a “separation from
service” within the meaning of Section 409A of the Code.

 

(bb)                          U.S. Executive means an Eligible Executive who is
a U.S. citizen or U.S. resident alien.

 

(cc)                            WARN Act means the federal Worker Adjustment and
Retraining Notification Act and any other comparable law applicable under the
laws of any state or foreign jurisdiction.

 

SECTION 4. AMOUNT OF BENEFIT.

 

Severance benefits payable under the Plan are as follows:

 

(a)                                 Subject to Sections 2(a), 6(f) and 8,
Eligible Executives will receive the benefits described in Section 7 of the Plan
and in the applicable Benefits Schedule attached hereto.  The level of benefits
applicable to an Eligible Executive shall be based in part upon his or her
Level.

 

(b)                                 Notwithstanding any other provision of the
Plan to the contrary, any benefits payable to an Eligible Executive under this
Plan shall be in lieu of any severance benefits payable by the Parent or any
subsidiary to such individual under any other arrangement covering the
individual, unless expressly otherwise agreed to by the Parent or the subsidiary
in writing.  Further, in the event that the Eligible Executive is entitled to
receive severance benefits under any agreement or contract with the Parent or
any subsidiary, any plan, policy, program or other arrangement adopted or
established by the Parent or any subsidiary under the WARN Act or other
applicable law providing for payments from the Parent or a subsidiary on account
of termination of employment, including pay in lieu of advance notice of
termination, or as otherwise legally required to be paid to any Non-U.S.
Eligible Executive (“Other Benefits”), any severance benefits payable hereunder
shall be reduced by the Other Benefits.

 

SECTION 5. TIME OF PAYMENT AND FORM OF BENEFIT; INDEBTEDNESS.

 

(a)                                 Benefits under this Plan shall be paid
according to the payment schedule specified in the applicable Benefits Schedule
attached hereto, subject to Section 6(f) and the following provisions:

 

(i)                                     Any increase to the cash severance
benefits payable on account of the occurrence of a Termination Event during a
Change in Control Period but preceding the effective date of the Change in
Control shall be paid on the later of (A) five (5) business days following the
effective date of the Change in Control or (B) the first payroll date that
occurs after the effective date of the Change in Control (provided such date
occurs after the date on which the Release and

 

7

--------------------------------------------------------------------------------


 

Covenants Document become irrevocable), and otherwise in accordance with the
payout schedule set forth in the applicable Benefits Schedule.

 

(ii)                                  In the event that an Eligible Executive
would be entitled to an extension of the period to exercise outstanding options
following termination of employment without Cause under the terms of the
applicable option award agreement(s), then such extension shall also be
applicable in the event that the Eligible Executive terminates employment for
Good Reason, subject, however, to the same terms and limitations as set forth in
the option award agreement applicable to a termination without Cause.

 

(iii)                               Unless otherwise required by applicable law,
in no event shall payment of any Plan benefit be due prior to the Eligible
Executive’s Payment Confirmation Date, and any payment shall be deemed to be
timely made if paid within twenty (20) business days of such date.

 

(iv)                              Notwithstanding anything to the contrary in
this Section 5(a), except for a Termination Event occurring during a Change in
Control Period, the Plan Administrator may, in its sole discretion, determine an
alternate payment schedule for any reason, provided that any such amendment does
not give rise to additional taxation under Section 409A of the Code.

 

(b)                                 Subject to compliance with Section 409A of
the Code and other applicable law, if an Eligible Executive is indebted to the
Parent or any subsidiary at his or her Termination Date, the Parent and its
subsidiaries reserve the right to offset any severance payments under the Plan
by the amount of such indebtedness.

 

SECTION 6. ELIGIBLE EXECUTIVE COVENANTS

 

Severance benefits payable under the Plan are subject to the following covenants
made by each Eligible Executive (the “Covenants”), the scope and applicability
of which covenants shall be as set forth in the Release and Covenant Documents,
but in any event shall not be substantially greater than as set forth in this
Section 6:

 

(a)                                 Non-Competition.  During the Restrictive
Covenant Period, an Eligible Executive will not directly or indirectly:

 

(i)                                     engage in any business that competes
with the business of the Parent or its subsidiaries (including, without
limitation, any businesses which the Parent or its subsidiaries have specific
plans to conduct in the future and as to which such Eligible Executive is aware
of such planning) in any geographical area in which the Parent or its
subsidiaries conduct such business (a “Competitive Business”);

 

(ii)                                  enter the employ of, or render any
services to, any person or entity (or any division of any person or entity) who
or which engages in a Competitive Business;

 

(iii)                               acquire a financial interest in, or
otherwise become actively involved with, any Competitive Business, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant; or

 

8

--------------------------------------------------------------------------------


 

(iv)                              interfere with, or attempt to interfere with,
business relationships (whether formed before, on or after the date of this
Plan) between the Parent or any of its subsidiaries and customers, clients,
suppliers, partners, members or investors of the Parent or its subsidiaries.

 

Notwithstanding anything to the contrary in this Plan, an Eligible Executive
may, directly or indirectly own, solely as a passive investment, securities of
any person engaged in the business of the Parent or its subsidiaries which are
actively traded on a public securities market (including the OTCBB and similar
over-the-counter market) if such Eligible Executive (i) is not a controlling
person of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 5% or more of any class of such actively traded
securities of such person.

 

(b)                                 Non-Solicitation of Clients.  During the
Restrictive Covenant Period, an Eligible Executive will not, whether on such
Eligible Executive’s own behalf or on behalf of or in conjunction with any
person, company, business entity or other organization whatsoever, directly or
indirectly solicit or assist in soliciting in competition with the Parent or its
subsidiaries, the business of any client or prospective client:

 

(i)                                     with whom such Eligible Executive had
personal contact or dealings on behalf of the Parent during the one year period
preceding such Eligible Executive’s Termination Date;

 

(ii)                                  with whom employees reporting to such
Eligible Executive have had personal contact or dealings on behalf of the Parent
during the one year immediately preceding such Eligible Executive’s Termination
Date; or

 

(iii)                               for whom such Eligible Executive had direct
or indirect responsibility during the one year immediately preceding such
Eligible Executive’s Termination Date.

 

(c)                                  Non-Solicitation of Employees and
Consultants.  During the Restrictive Covenant Period, an Eligible Executive will
not, whether on such Eligible Executive’s own behalf or on behalf of or in
conjunction with any person, company, business entity or other organization
whatsoever, directly or indirectly:

 

(i)                                     solicit or encourage any employee of the
Parent or its subsidiaries to leave the employment of the Parent or its
subsidiaries; or

 

(ii)                                  encourage to cease to work with the Parent
or its subsidiaries any consultant then under contract with the Parent or its
subsidiaries.

 

(d)                                 During the term of an Eligible Executive’s
employment with the Parent or its subsidiaries, such Eligible Executive will
have access to and become acquainted with the Parent’s and its subsidiaries’
confidential and proprietary information, including but not limited to,
information or plans regarding the Parent’s and its subsidiaries’ customer
relationships, personnel or sales, marketing and financial operations and
methods, trade secrets, formulas, devices, secret inventions, processes and
other compilations of information, records and specifications (collectively,
“Proprietary Information”).  An Eligible Executive shall not at any time
disclose any of the Parent’s or its subsidiaries’ Proprietary Information,
directly or indirectly, or use it in any way except in the course of performing
services for the Parent and its subsidiaries, as authorized in writing by the
Parent or as required to be disclosed by applicable law.  All files, records,
documents,

 

9

--------------------------------------------------------------------------------


 

computer-recorded information, drawings, specifications, equipment and similar
items relating to the business of the Parent or its subsidiaries, whether
prepared by an Eligible Executive or otherwise coming into such Eligible
Executive’s possession, shall remain the exclusive property of the Parent or its
subsidiaries, as the case may be.  Notwithstanding the foregoing, Proprietary
Information shall not include information that is or becomes generally public
knowledge other than as a result of a breach of this Section 6(d) or any
obligation that the Eligible Executive has to protect the confidentiality of the
Proprietary Information of the Parent and its subsidiaries.

 

(e)                                  It is expressly understood and agreed that
although each Eligible Executive, the Parent and its subsidiaries consider the
restrictions contained in the Covenants to be reasonable, if a final judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in the Covenants is an
unenforceable restriction against an Eligible Executive, for which injunctive
relief is unavailable, the provisions of the Covenants shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such maximum extent as such court may judicially determine or indicate to
be enforceable.  Furthermore, such a determination shall not limit the Company’s
or an Applicable Subsidiary’s ability to cease providing payments or benefits
due during the remainder of any Restrictive Covenant Period or to seek recovery
of any prior payments or benefits made hereunder, if applicable, unless a court
of competent jurisdiction has expressly declared that action to be unlawful. 
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in the Covenants is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained in the Covenants or
other provisions of this Plan.

 

(f)                                   All benefits payable to an Eligible
Executive are contingent upon his or her full compliance with the foregoing
obligations during the Restrictive Covenant Period.  Accordingly, if the
Eligible Executive, at any time, violates any Covenants, any proprietary
information or confidentiality obligation to the Parent or any of its
subsidiaries (including Section 6(d) above), including his or her obligations
under the applicable At-Will Employment, Confidential Information and Invention
Assignment Agreement (or any such similar agreement), or any other obligations
under this Plan, (i) any remaining payments or benefits due under this Plan will
terminate immediately following written notice from the Company of such
violation and (ii) to the maximum extent permitted by applicable law, if the
Eligible Executive has received any benefits under the Plan prior to the date of
such written notice, the Eligible Executive shall deliver to the Parent or the
Applicable Subsidiary, within 30 days, an amount equal to the aggregate of all
such benefits.

 

SECTION 7. CONTINUATION OF EMPLOYMENT BENEFITS.

 

(a)                                 Health Plan Benefits Continuation.

 

(i)                                     Each Eligible Executive who is enrolled
in a health, vision or dental plan sponsored by the Parent or a subsidiary may
be eligible to continue coverage (the “Continued Coverage”) under such health,
vision or dental plan (or to convert to an individual policy) under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  The Company
will notify the individual of any such right to continue health coverage at the
time of termination.  In the event that an Eligible Executive is not eligible to
receive Continued Coverage (either because such Eligible Executive is not
enrolled in any plan sponsored by the Parent or its subsidiaries or because such

 

10

--------------------------------------------------------------------------------

 

Eligible Executive will be covered by a statutory scheme for continued health,
vision or dental coverage that will not be an obligation of the Parent or its
subsidiaries), it is understood and agreed that this Section 7(a) shall not be
applicable to such Eligible Executive and, with respect to a Termination Event
occurring during a Change in Control Period, he or she shall not be eligible to
receive the COBRA Premiums.  For greater certainty, no benefits shall be payable
under this Section 7 to any Non-U.S. Eligible Executive.

 

(ii)                                  Subject to Sections 2(a), 6(f) and 8
hereof, solely in connection with the Continued Coverage triggered by a
Termination Event during a Change in Control Period, the Company or the
Applicable Subsidiary will pay to the Eligible Executive a lump sum cash payment
in an amount equal to 2.0 times the before-tax annual cost of such Eligible
Executive’s premiums to cover the Eligible Executive and his or her eligible
dependents, if any, in effect as of the Termination Event (the “Continued
Coverage Payment”). The Continued Coverage Payment will include the coverage
premium cost of an Eligible Executive’s dependents if, and only to the extent
that, such dependents were enrolled in a health, vision or dental plan sponsored
by the Parent or a subsidiary prior to the Eligible Executive’s Termination
Date.  No provision of this Plan will affect the continuation coverage
rules under COBRA or any other applicable law. Therefore, the period during
which an Eligible Executive must elect to continue the Parent’s or a
subsidiary’s group medical, vision or dental coverage at his or her own expense
under COBRA or other applicable law, the length of time during which Continued
Coverage will be made available to the Eligible Executive, and all other rights
and obligations of the Eligible Executive under COBRA or any other applicable
law (except the obligation to pay the Continued Coverage Payment) will be
applied in the same manner that such rules would apply in the absence of this
Plan.  It is expressly understood and agreed that the Eligible Executive will be
solely responsible for the entire payment of premiums required under COBRA or
other applicable law.

 

(b)                                 Other Employee Benefits.  All non-health
benefits (such as life insurance and disability coverage) terminate as of the
Eligible Executive’s Termination Date (except to the extent that any conversion
privilege is available thereunder).

 

SECTION 8. EXCISE TAXES

 

(a)                                 In the event that any benefits payable to an
Eligible Executive pursuant to this Plan or pursuant to any other plan,
agreement or arrangement (“Payments”) (i) constitute “parachute payments” within
the meaning of Section 280G of the Code, and (ii) but for this Section 8 would
be subject to the excise tax imposed by Section 4999 of the Code, or any
comparable successor provisions (the “Excise Tax”), then the Eligible
Executive’s payments hereunder shall be either (a) provided to the Eligible
Executive in full, or (b) provided to the Eligible Executive as to such lesser
extent which would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by the
Eligible Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax.  Unless the Company and the Eligible Executive otherwise agree
in writing, any determination required under this Section 8 shall be made in
writing in good faith by a recognized accounting firm selected by the Company
(the “Accountants”). Any reduction in payments or benefits hereunder shall occur
in the following order:  (i) any cash severance, (ii) any other cash amount
payable to the Eligible

 

11

--------------------------------------------------------------------------------


 

Executive, (iii) any benefit valued as a “parachute payment,” and (iv) the
acceleration of vesting of any equity-based awards.  For purposes of making the
calculations required by this Section 8, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code
and other applicable legal authority.  The Company and the applicable Eligible
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 8. The Company (or the Applicable Subsidiary) shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 8.

 

(b)                                 If, notwithstanding any reduction described
in Section 8(a), the IRS determines that an Eligible Executive is liable for the
Excise Tax as a result of the receipt of any Payments pursuant to this Plan,
then the Eligible Executive shall be obligated to pay back to the Company or the
Applicable Subsidiary, within thirty (30) days after a final IRS determination
or in the event that the Eligible Executive challenges the final IRS
determination, a final judicial determination, a portion of the Payments equal
to the “Repayment Amount.”  The Repayment Amount shall be the smallest such
amount, if any, as shall be required to be paid to the Company or the Applicable
Subsidiary so that the Eligible Executive’s net after-tax proceeds with respect
to the Payments (after taking into account the payment of the Excise Tax and all
other applicable taxes imposed on such benefits) shall be maximized.  The
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
result in the Eligible Executive’s net after-tax proceeds with respect to the
Payments being maximized.  If the Excise Tax is not eliminated pursuant to this
Section 8(b), the Eligible Executive shall pay the Excise Tax.

 

(c)                                  Notwithstanding any other provision of this
Section 8, if (i) there is a reduction in the Payments to an Eligible Executive
as described in this Section 8, (ii) the IRS later determines that the Eligible
Executive is liable for the Excise Tax, the payment of which would result in the
maximization of the Eligible Executive’s net after-tax proceeds (calculated as
if the Eligible Executive’s benefits had not previously been reduced), and
(iii) the Eligible Executive pays the Excise Tax, then the Company or the
Applicable Subsidiary shall pay to the Eligible Executive those Payments which
were reduced pursuant to this Section 8 as soon as administratively possible
after the Eligible Executive pays the Excise Tax (but in any event within 30
days thereafter) so that the Eligible Executive’s net after-tax proceeds with
respect to the payment of the Payments are maximized.

 

SECTION 9. RIGHT TO INTERPRET PLAN; AMEND AND TERMINATE; OTHER ARRANGEMENTS;
BINDING NATURE OF PLAN.

 

(a)                                 Exclusive Discretion.  The “Plan
Administrator” shall be the Compensation Committee of the Board.  The Plan
Administrator shall have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan, and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan, the designation of the Level relating to each
applicable tier of benefits under the Plan as set forth in the Benefits
Schedules, the amount of benefits paid under the Plan, the timing of payments
under the Plan and the scope and applicability of the covenants contained in the
Release and Covenant Documents.  Benefits under this Plan will be paid only if
the

 

12

--------------------------------------------------------------------------------


 

Plan Administrator decides in its sole discretion that the Eligible Executive is
entitled to receive them.  The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.  The Plan Administrator’s decisions shall not be subject to review
unless they are found to be unreasonable or not to have been made in good
faith.  The Plan Administrator may appoint one or more individuals and delegate
such of its powers and duties as it deems desirable to any such individual(s),
in which case every reference herein made to the Plan Administrator shall be
deemed to mean or include the appointed individual(s) as to matters within their
jurisdiction.  All reasonable expenses incurred by the Plan Administrator in
connection with the administration of the Plan shall be paid by the Company or
its subsidiaries.

 

(b)                                 Term Of Plan; Termination or Suspension;
Amendment; Binding Nature Of Plan.

 

(i)                                     This Plan shall be effective until
July 31, 2010 and shall be extended thereafter for successive one-year periods
unless the Board or the Compensation Committee, in its sole discretion, elects
not to renew the Plan prior to the date that the Plan is then scheduled to
expire.  The Board or the Compensation Committee may also terminate or suspend
the Plan at any time and for any reason or no reason, which termination or
suspension, as applicable, shall become effective at the end of the term
described in this Section 9(b)(i), provided, however, that no such termination
or suspension shall affect the Company’s or any Applicable Subsidiary’s
obligation to complete the delivery of benefits hereunder to any Potential
Eligible Executive who becomes an Eligible Executive prior to the effective time
of such termination or suspension; and further provided, that during a Change in
Control Period, the Plan shall not be terminated or suspended.

 

(ii)                                  The Board and the Compensation Committee
reserve the right to amend this Plan or the benefits provided hereunder at any
time and in any manner; provided, however, that no such amendment shall
materially adversely affect the interests or rights of any Eligible Executive
whose Termination Date has occurred prior to amendment of the Plan; and further
provided, that during a Change in Control Period, the Plan shall not be amended
in a manner adverse to a Potential Eligible Executive without his or her written
consent.

 

(iii)                               Any action amending, suspending or
terminating the Plan shall be in writing and approved by the Board or the
Compensation Committee.

 

(c)                                  Binding Effect On Successor To Company. 
This Plan shall be binding upon any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Parent, or upon any successor to
the Parent as the result of a Change in Control, and any such successor or
assignee shall be required to perform the Company’s obligations under the Plan,
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment or Change in Control had taken
place.  In such event, the term “Company,” as used in the Plan, shall mean the
Company as hereinafter defined and any successor or assignee as described above
which by reason hereof becomes bound by the terms and provisions of this Plan.

 

13

--------------------------------------------------------------------------------


 

SECTION 10. NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Parent or any subsidiary or (ii) to
interfere with the right of the Parent or any subsidiary to discharge any
employee or other person at any time and for any reason, which right is hereby
reserved.

 

SECTION 11. LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California,
except that the Covenants as set forth in the Release and Covenant Documents
shall in all cases be governed by the laws of the State or other jurisdiction
specified therein. This Plan is intended to be (a) an employee welfare plan as
defined in Section 3(1) of ERISA and (b) a “top-hat” plan maintained for the
benefit of a select group of management or highly compensated employees of the
Parent or its subsidiaries. This Plan is intended to meet requirements of
Section 162(m) of the Code to provide for any payments under the Bonus Plan to
qualify as performance-based compensation.  Any feature of this Plan which is
found to void the qualification of all payments under the Bonus Plan as
performance-based compensation shall be modified to the extent necessary to
comply with the requirements of Section 162(m) of the Code.

 

SECTION 12. CLAIMS, INQUIRIES AND APPEALS.

 

(a)                                 Applications For Benefits And Inquiries. 
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing.  The Plan Administrator is:

 

The Compensation Committee

of the Board of Directors of

Seagate Technology plc

ATTN: Vice President of Compensation and Benefits

10200 S. De Anza Blvd.

Cupertino, California 95014

 

(b)                                 Denial Of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must notify the applicant, in writing, of the denial of the application, and of
the applicant’s right to review the denial.  The written notice of denial will
be set forth in a manner designed to be understood by the employee, and will
include specific reasons for the denial, specific references to the Plan
provision upon which the denial is based, a description of any information or
material that the Plan Administrator needs to complete the review and an
explanation of the Plan’s review procedure.

 

This written notice will be given to the employee within 90 days after the Plan
Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
90 days for processing the application.  If an extension of time for processing
is required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period.

 

14

--------------------------------------------------------------------------------


 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.  If written notice of denial of the application
for benefits is not furnished within the specified time, the application shall
be deemed to be denied.  The applicant will then be permitted to appeal the
denial in accordance with the Review Procedure described below.

 

(c)                                  Request For A Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied (or deemed denied), in whole or in part, may appeal the denial by
submitting a request for a review to the Plan Administrator within 60 days after
the application is denied (or deemed denied).  The Plan Administrator will give
the applicant (or his or her representative) an opportunity to review pertinent
documents in preparing a request for a review.  A request for a review shall be
in writing and shall be addressed to:

 

Seagate Technology

Plan Administrator for the Executive Severance and CIC Plan

ATTN: Vice President of Compensation and Benefits

10200 S. De Anza Blvd.

Cupertino, California 95014

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Plan Administrator may require the applicant to submit
additional facts, documents or other material as it may find necessary or
appropriate in making its review.

 

(d)                                 Decision On Review.  The Plan Administrator
will act on each request for review within 60 days after receipt of the request,
unless special circumstances require an extension of time (not to exceed an
additional 60 days) for processing the request for a review.  If an extension
for review is required, written notice of the extension will be furnished to the
applicant within the initial 60-day period.  The Plan Administrator will give
prompt, written notice of its decision to the applicant.  In the event that the
Plan Administrator confirms the denial of the application for benefits in whole
or in part, the notice will outline, in a manner calculated to be understood by
the applicant, the specific Plan provisions upon which the decision is based. 
If written notice of the Plan Administrator’s decision is not given to the
applicant within the time prescribed in this Subsection (d), the application
will be deemed denied on review.

 

(e)                                  Rules And Procedures.  The Plan
Administrator will establish rules and procedures, consistent with the Plan and
with ERISA, as necessary and appropriate in carrying out its responsibilities in
reviewing benefit claims.  The Plan Administrator may require an applicant who
wishes to submit additional information in connection with an appeal from the
denial (or deemed denial) of benefits to do so at the applicant’s own expense.

 

(f)                                   Exhaustion Of Remedies.  No legal action
for benefits under the Plan may be brought until the claimant (i) has submitted
a written application for benefits in accordance with the procedures described
by Section 12(a) above, (ii) has been notified by the Plan Administrator that
the application is denied (or the application is deemed denied due to the Plan
Administrator’s failure to act on it within the established time period),
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 12(c) above and (iv) has

 

15

--------------------------------------------------------------------------------


 

been notified in writing that the Plan Administrator has denied the appeal (or
the appeal is deemed to be denied due to the Plan Administrator’s failure to
take any action on the claim within the time prescribed by Section 12(d) above).

 

SECTION 13. BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company or the Applicable
Subsidiary.  The Plan shall be unfunded, and benefits hereunder shall be paid
only from the general assets of the Company or the Applicable Subsidiary.

 

SECTION 14. OTHER PLAN INFORMATION.

 

(a)                                 Employer And Plan Identification Numbers. 
The Employer Identification Number assigned to the Company (which is the “Plan
Sponsor” as that term is used in ERISA) by the Internal Revenue Service is
77-0545987.  The Plan Number assigned to the Plan by the Plan Sponsor pursuant
to the instructions of the Internal Revenue Service is 003.

 

(b)                                 Ending Date For Plan’s Fiscal Year.  The
date of the end of the fiscal year for the purpose of maintaining the Plan’s
records is the Friday which falls closest to, and including, June 30.

 

(c)                                  Agent For The Service Of Legal Process. 
The agent for the service of legal process with respect to the Plan is the
General Counsel, Seagate Technology, 10200 S. De Anza Blvd., Cupertino,
California 95014.  The service of legal process may also be made on the Plan by
serving the Plan Administrator.

 

(d)                                 Plan Sponsor And Administrator.  The “Plan
Sponsor” of the Plan is Seagate Technology, and the “Plan Administrator” of the
Plan is the Compensation Committee of the Board.  Each of the Plan Sponsor and
the Plan Administrator can be reached by contacting the Vice President of
Compensation and Benefits in writing 10200 S. De Anza Blvd., Cupertino,
California 95014, and by telephone at (408) 658-1000.  The Plan Administrator is
the named fiduciary charged with the responsibility for administering the Plan.

 

SECTION 15. STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Seagate
Technology) are entitled to certain rights and protections under ERISA if the
participant is employed in the United States.  If you are an Eligible Executive
employed in the United States, you are considered a participant in the Plan and,
under ERISA, you are entitled to:

 

(a)                                 Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as work sites, all
Plan documents and copies of all documents filed by the Plan with the U.S.
Department of Labor;

 

(b)                                 Obtain copies of all Plan documents and Plan
information upon written request to the Plan Administrator.  The Administrator
may make a reasonable charge for the copies; and

 

16

--------------------------------------------------------------------------------


 

(c)                                  Receive a summary of the Plan’s annual
financial report, in the case of a plan which is required to file an annual
financial report with the Department of Labor.  (Generally, all pension plans
and welfare plans with 100 or more participants must file these annual reports.)

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people responsible for the operation of the employee benefit plan.  The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of you and other Plan participants and
beneficiaries.

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.  If your claim for a Plan benefit is
denied in whole or in part, you must receive a written explanation of the reason
for the denial.  You have the right to have the Plan Administrator review and
reconsider your claim.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.  If you have a claim
for benefits that is denied or ignored, in whole or in part, you may file suit
in a state or federal court.  If it should happen that the Plan fiduciaries
misuse the Plan’s money, or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court.  The court will decide who should pay court costs
and legal fees.  If you are successful, the court may order the person you have
sued to pay these costs and fees.  If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions, about your rights under ERISA, you
should contact the nearest area office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquires, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.  You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

SECTION 16. EFFECT OF SECTION 409A OF THE CODE

 

This Plan is intended to comply with all applicable law, including Section 409A
of the Code.  If the Eligible Executive is a U.S. Executive, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Plan providing for the payment of any amount or benefit that is considered
deferred compensation under Section 409A of the Code upon or following a
termination of employment unless such termination of employment is also a
“separation from service” within the meaning of Section 409A of the Code.  If an
Eligible Executive is deemed on the Termination Date to be a “specified
employee” (as such term is defined under Section 409A of the Code), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Section 409A of the Code payable on account of a
“separation from service,” to the extent required to avoid any taxes imposed
under Section 409A(a)(1) of the Code, such payment

 

17

--------------------------------------------------------------------------------


 

or benefit shall be made or provided, without interest, at the date which is no
more than 15 days following the expiration of the six month period measured from
the Termination Date.

 

No payment shall be made, no benefit shall be provided and no acceleration or
modification may be made under this Plan that would result in the imposition of
an additional tax under Section 409A of the Code upon a U.S. Executive. In the
event that it is reasonably determined by the Plan Administrator that, as a
result of Section 409A of the Code, payments under the Plan may not be made or
benefits provided at the time or in the manner contemplated by the terms of the
Plan without causing the U.S. Executive to be subject to taxation under
Section 409A of the Code, the Company or the Applicable Subsidiary will make
such payment or provide such benefit on the first day that would not result in
the U.S. Executive incurring any tax liability under Section 409A of the Code
and/or shall modify such payment or benefit to avoid incurring such tax
liability.  Notwithstanding the foregoing, neither the Parent nor any
subsidiary, nor any of their employees or representatives, shall have any
liability to the U.S. Executive with respect to the imposition of any early or
additional tax under Section 409A of the Code.

 

For purposes of Section 409A of the Code, each payment made under this Plan
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code.  In addition, all benefits provided under this Plan to U.S.
Executives shall be made or provided in accordance with the requirements of
Section 409A of the Code including, where applicable, the requirement that
(i) the amount of benefits provided during a calendar year may not affect the
benefits to be provided in any other calendar year and (ii) the right to
benefits may not be subject to liquidation or exchange for another benefit.

 

18

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

SCHEDULE A

 

Potential Eligible Executives employed in the United States

Seagate Technology (US) Holdings, Inc. [Delaware]

Seagate US LLC [Delaware]

Seagate Technology LLC [Delaware]

LaCie Ltd.

Xyratex International Inc.

 

Potential Eligible Executives employed in Malaysia

Seagate International (Johor) Sdn. Bhd. [Malaysia]

Penang Seagate Industries (M) Sdn. Bhd. [Malaysia]

Xyratex (Malaysia) Sdn. Bhd.

 

Potential Eligible Executives employed in Thailand

Seagate Technology (Thailand) Limited

Xyratex Technology Limited

 

Potential Eligible Executives employed in United Kingdom

Seagate Technology (Marlow) Limited [United Kingdom]

Seagate Technology (Ireland) [Cayman Islands]

LaCie Ltd.

Xyratex Technology Limited

 

Potential Eligible Executives employed in Singapore

Seagate Singapore International Headquarters Pte. Ltd.

Seagate Technology International (Singapore branch)

Xyratex Technology Limited

Xyratex (Singapore) Pte. Ltd.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFIT SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

The following benefits schedules set forth the benefits payable to Eligible
Executives.  The benefits schedules disclosed in public filings are for those
for Eligible Executives who currently are, or are foreseeable to become, “named
executive officers,” as defined in Item 402 of Regulation S-K and the other
applicable rules and regulations promulgated by the Securities and Exchange
Commission.  The amount of benefits payable is dependent upon the Level in which
the Eligible Executive falls and whether the Termination Event occurs during a
Change in Control period, as more particularly described in the Plan.

 

The Plan Administrator shall determine in which Level an Eligible Executive
shall be placed for purposes of receiving severance benefits under this Plan. 
The Plan Administrator’s determination shall be final and shall be binding and
conclusive on all persons.  The Plan Administrator retains the right to
reclassify a Potential Eligible Executive prior to the date of the Termination
Event and/or the occurrence of a Change in Control, except as expressly
restricted by this Plan in connection with the occurrence of a Change in
Control.

 

All payout schedules set forth in the Benefits Schedules shall be subject to the
provisions of this Plan, including, without limitation, Sections 5 and 16.

 

--------------------------------------------------------------------------------

 

Seagate Technology Confidential

 

BENEFITS SCHEDULES FOR THE
SEAGATE TECHNOLOGY EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

1

Salary Grade:

188

 

 

 

 

Location:

U.S.

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

24 months of Pay

 

 

 

Bonus

 

Prior Year Bonus, if applicable, and Pro Rata Bonus

 

 

 

Other

 

Outplacement services for two years following Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 50% of the Benefit and (ii) twice the compensation limit then
in effect under Section 401(a)(17) of the Code, payable within 20 business days
following the Payment Confirmation Date, with the remainder payable 12 months
following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

36 months of Pay

 

 

 

Bonus

 

36 months of Target Bonus (less any Pro Rata Bonus already paid, if applicable)

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Continued Coverage Payment, and

 

Outplacement services for two years following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Benefit and (ii) twice the compensation limit then
in effect under Section 401(a)(17) of the Code, payable within 20 business days
following the Payment Confirmation Date, with the remainder, if any, payable 6
months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

2

Salary Grade:

184 through 187

 

 

 

 

Location:

U.S.

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

20 months of Pay

 

 

 

Bonus

 

Prior Year Bonus, if applicable, and Pro Rata Bonus

 

 

 

Other

 

Outplacement services for two years following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 50% of the Benefit and (ii) twice the compensation limit then
in effect under Section 401(a)(17) of the Code, payable within 20 business days
following the Payment Confirmation Date, with the remainder payable 12 months
following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

24 months of Pay

 

 

 

Bonus

 

24 months of Target Bonus (less any Pro Rata Bonus already paid, if applicable)

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Continued Coverage Payment, and

 

Outplacement services for two years following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Benefit and (ii) twice the compensation limit then
in effect under Section 401(a)(17) of the Code, payable within 20 business days
following the Payment Confirmation Date, with the remainder, if any, payable 6
months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

3

Salary Grade:

182 and 183

 

 

 

 

Location:

U.S.

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

16 months of Pay

 

 

 

Bonus

 

Prior Year Bonus, if applicable, and Pro Rata Bonus

 

 

 

Other

 

Outplacement services for 18 months following Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 50% of the Benefit and (ii) twice the compensation limit then
in effect under Section 401(a)(17) of the Code, payable within 20 business days
following the Payment Confirmation Date, with the remainder payable 6 months and
1 day following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

18 months of Pay

 

 

 

Bonus

 

18 months of Target Bonus (less any Pro Rata Bonus already paid, if applicable)

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Continued Coverage Payment, and

 

Outplacement services for 18 months following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Benefit and (ii) twice the compensation limit then
in effect under Section 401(a)(17) of the Code, payable within 20 business days
following the Payment Confirmation Date, with the remainder, if any, payable 6
months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

4

Salary Grade:

180

 

 

 

 

Location:

U.S.

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

12 months of Pay

 

 

 

Bonus

 

Prior Year Bonus, if applicable, and Pro Rata Bonus

 

 

 

Other

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Benefit and (ii) twice the compensation limit then
in effect under Section 401(a)(17) of the Code, payable within 20 business days
following the Payment Confirmation Date, with the remainder, if any, payable 6
months and 1 day following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

12 months of Pay

 

 

 

Bonus

 

12 months of Target Bonus (less any Pro Rata Bonus already paid, if applicable)

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Continued Coverage Payment, and

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Benefit and (ii) twice the compensation limit then
in effect under Section 401(a)(17) of the Code, payable within 20 business days
following the Payment Confirmation Date, with the remainder, if any, payable 6
months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

Non-US

Salary Grade:

182 and 183

 

 

 

 

Location:

Thailand

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

The number of months of Pay equal to the sum of (i) either (A) six months, for
those Non-U.S. Eligible Executives with less than six years of service with the
Parent or any of its subsidiaries prior to the Termination Event or (B) eight
months for those Non-U.S. Eligible Executives with six or more years of service
with the Parent or any of its subsidiaries prior to the Termination Event, plus,
(ii) one additional month for each year of service over eight years, subject to
an aggregate maximum of 24 months (“Thailand Severance Pay Amount”)

 

 

 

Bonus

 

Prior Year Bonus, if applicable

 

 

 

Other

 

Outplacement services for 18 months following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Thailand Severance Pay Amount and (ii) twice the
compensation limit then in effect under Section 401(a)(17) of the Code, payable
within 20 business days following the Payment Confirmation Date, with the
remainder of the Thailand Severance Pay Amount, if any, payable 6 months and 1
day following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

Thailand Severance Pay Amount (as defined above)

 

 

 

Bonus

 

18 months of Target Bonus

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Outplacement services for 18 months following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Non-U.S. Benefit and (ii) twice the compensation
limit then in effect under Section 401(a)(17) of the Code, payable within 20
business days following the Payment Confirmation Date, with the remainder, if
any, payable 6 months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------

 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

Non-US

Salary Grade:

180

 

 

 

 

Location:

Thailand

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

The number of months of Pay equal to the sum of (i) either (A) six months, for
those Non-U.S. Eligible Executives with less than six years of service with the
Parent or any of its subsidiaries prior to the Termination Event or (B) eight
months for those Non-U.S. Eligible Executives with six or more years of service
with the Parent or any of its subsidiaries prior to the Termination Event, plus,
(ii) one additional month for each year of service over eight years, subject to
an aggregate maximum of 24 months (“Thailand Severance Pay Amount”)

 

 

 

Bonus

 

Prior Year Bonus, if applicable

 

 

 

Other

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Thailand Severance Pay Amount and (ii) twice the
compensation limit then in effect under Section 401(a)(17) of the Code, payable
within 20 business days following the Payment Confirmation Date, with the
remainder of the Thailand Severance Pay Amount, if any, payable 6 months and 1
day following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

Thailand Severance Pay Amount (as defined above)

 

 

 

Bonus

 

12 months of Target Bonus

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Non-U.S. Benefit and (ii) twice the compensation
limit then in effect under Section 401(a)(17) of the Code, payable within 20
business days following the Payment Confirmation Date, with the remainder, if
any, payable 6 months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE
SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

Non-US

Salary Grade:

182 and 183

 

 

 

 

Location:

Malaysia

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

The number of months of Pay equal to the sum of (i) six months plus, (ii) one
additional month for each year of service over six years, subject to an
aggregate maximum of 24 months (“Malaysia Severance Pay Amount”)

 

 

 

Bonus

 

Prior Year Bonus, if applicable

 

 

 

Other

 

Outplacement services for 18 months following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Malaysia Severance Pay Amount and (ii) twice the
compensation limit then in effect under Section 401(a)(17) of the Code, payable
within 20 business days following the Payment Confirmation Date, with the
remainder of the Malaysia Severance Pay Amount, if any, payable 6 months and 1
day following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

Malaysia Severance Pay Amount (as defined above)

 

 

 

Bonus

 

18 months of Target Bonus

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Outplacement services for 18 months following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Non-U.S. Benefit and (ii) twice the compensation
limit then in effect under Section 401(a)(17) of the Code, payable within 20
business days following the Payment Confirmation Date, with the remainder, if
any, payable 6 months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

Non-US

Salary Grade:

180

 

 

 

 

Location:

Malaysia

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

The number of months of Pay equal to the sum of (i) six months plus, (ii) one
additional month for each year of service over six years, subject to an
aggregate maximum of 24 months (“Malaysia Severance Pay Amount”)

 

 

 

Bonus

 

Prior Year Bonus, if applicable

 

 

 

Other

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Malaysia Severance Pay Amount and (ii) twice the
compensation limit then in effect under Section 401(a)(17) of the Code, payable
within 20 business days following the Payment Confirmation Date, with the
remainder of the Malaysia Severance Pay Amount, if any, payable 6 months and 1
day following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

Malaysia Severance Pay Amount (as defined above)

 

 

 

Bonus

 

12 months of Target Bonus

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Non-U.S. Benefit and (ii) twice the compensation
limit then in effect under Section 401(a)(17) of the Code, payable within 20
business days following the Payment Confirmation Date, with the remainder, if
any, payable 6 months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------

 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

Non-US

Salary Grade:

182 and 183

 

 

 

 

Location:

Singapore

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

The number of months of Pay equal to the sum of (i) six months plus, (ii) one
additional month for each year of service over six years, subject to an
aggregate maximum of 24 months (“Singapore Severance Pay Amount”)

 

 

 

Bonus

 

Prior Year Bonus, if applicable

 

 

 

Other

 

Outplacement services for 18 months following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Singapore Severance Pay Amount and (ii) twice the
compensation limit then in effect under Section 401(a)(17) of the Code, payable
within 20 business days following the Payment Confirmation Date, with the
remainder of the Singapore Severance Pay Amount, if any, payable 6 months and 1
day following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

Singapore Severance Pay Amount (as defined above)

 

 

 

Bonus

 

18 months of Target Bonus

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Outplacement services for 18 months following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Non-U.S. Benefit and (ii) twice the compensation
limit then in effect under Section 401(a)(17) of the Code, payable within 20
business days following the Payment Confirmation Date, with the remainder, if
any, payable 6 months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

Non-US

Salary Grade:

180

 

 

 

 

Location:

Singapore

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

The number of months of Pay equal to the sum of (i) six months plus, (ii) one
additional month for each year of service over six years, subject to an
aggregate maximum of 24 months (“Singapore Severance Pay Amount”)

 

 

 

Bonus

 

Prior Year Bonus, if applicable

 

 

 

Other

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Singapore Severance Pay Amount and (ii) twice the
compensation limit then in effect under Section 401(a)(17) of the Code, payable
within 20 business days following the Payment Confirmation Date, with the
remainder of the Singapore Severance Pay Amount, if any, payable 6 months and 1
day following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

Singapore Severance Pay Amount (as defined above)

 

 

 

Bonus

 

12 months of Target Bonus

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Non-U.S. Benefit and (ii) twice the compensation
limit then in effect under Section 401(a)(17) of the Code, payable within 20
business days following the Payment Confirmation Date, with the remainder, if
any, payable 6 months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

Non-US

Salary Grade:

182 and 183

 

 

 

 

Location:

United Kingdom

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

The number of months of Pay equal to the sum of (i) six months plus, (ii) one
additional month for each year of service over six years, subject to an
aggregate maximum of 18 months (“U.K. Severance Pay Amount”)

 

 

 

Bonus

 

Prior Year Bonus, if applicable

 

 

 

Other

 

Outplacement services for 18 months following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the U.K. Severance Pay Amount and (ii) twice the
compensation limit then in effect under Section 401(a)(17) of the Code, payable
within 20 business days following the Payment Confirmation Date, with the
remainder of the U.K. Severance Pay Amount, if any, payable 6 months and 1 day
following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

U.K. Severance Pay Amount (as defined above)

 

 

 

Bonus

 

18 months of Target Bonus

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Outplacement services for 18 months following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Non-U.S. Benefit and (ii) twice the compensation
limit then in effect under Section 401(a)(17) of the Code, payable within 20
business days following the Payment Confirmation Date, with the remainder, if
any, payable 6 months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------


 

Seagate Technology Confidential

 

BENEFITS SCHEDULES
FOR THE SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

Non-US

Salary Grade:

180

 

 

 

 

Location:

United Kingdom

 

 

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

The number of months of Pay equal to the sum of (i) six months plus, (ii) one
additional month for each year of service over six years, subject to an
aggregate maximum of 18 months (“U.K. Severance Pay Amount”)

 

 

 

Bonus

 

Prior Year Bonus, if applicable

 

 

 

Other

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the U.K. Severance Pay Amount and (ii) twice the
compensation limit then in effect under Section 401(a)(17) of the Code, payable
within 20 business days following the Payment Confirmation Date, with the
remainder of the U.K. Severance Pay Amount, if any, payable 6 months and 1 day
following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

U.K. Severance Pay Amount (as defined above)

 

 

 

Bonus

 

12 months of Target Bonus

 

 

 

Equity

 

Upon the later of (i) a Termination Event occurring during a Change in Control
Period and (ii) immediately prior to the effective date of a Change in Control,
other than as provided herein, there shall be full vesting of all unvested
equity-based awards (whether or not granted prior to or following the adoption
of this Plan). Notwithstanding the applicable provisions of the Eligible
Executive’s award agreements or the relevant stock compensation plan governing
such equity-based awards, if a Termination Event occurs during a Change in
Control Period but prior to the effective date of the Change in Control, no
unvested awards shall lapse or be forfeited solely on account of such
Termination Event; provided, however, if the Change in Control has not occurred
within the 6-month period following the Termination Event, all such unvested
awards shall automatically lapse at the end of such 6-month period. In addition,
if an award agreement specifies the manner and extent to which such award shall
become accelerated in connection with a Change in Control, the terms of such
award agreement will govern for purposes of determining the number of shares
that will become vested in connection with a Termination Event during a Change
in Control Period.

 

 

 

Other

 

Outplacement services for one year following the Termination Date

 

 

 

Payout Schedule

 

The lesser of (i) 100% of the Non-U.S. Benefit and (ii) twice the compensation
limit then in effect under Section 401(a)(17) of the Code, payable within 20
business days following the Payment Confirmation Date, with the remainder, if
any, payable 6 months and 1 day following the Termination Date.

 

--------------------------------------------------------------------------------
